DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PAYMAN TABIB,
                                 Appellant,

                                     v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee, Successor in Interest
  to Bank of America, National Association as Trustee as Successor by
   Merger to LaSalle Bank, National Association as Trustee for WAMU
      Mortgage Pass-Through Certificates Series 2007-HY7 Trust,
                               Appellee.

                               No. 4D16-3287

                           [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. CACE 13-
013753 (11).

   Yanina Zilberman of Oppenheim Pilelsky, P.A., Weston, for appellant.

   Adam Leichtling of Lapin & Leichtling, LLP, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.